Citation Nr: 1231988	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  02-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected ulcerative colitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  In September 2005, the Board issued a decision which denied the claim on appeal.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a January 2007 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in January 2007 for development in compliance with the Joint Motion.  In August 2007, the Board again issued a decision which denied the claim on appeal.  In May 2009, the Court vacated the Board's August 2007 decision and remanded the claim for further adjudication.  This case was then remanded by the Board in May 2011 and September 2011 for additional development.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the May 2009 memorandum decision, the Court vacated the August 2007 Board decision and remanded the claim on appeal for readjudication.  The basis for this Order was that VA erred by not considering the Veteran's ankylosing spondylitis symptoms in conjunction with the extra-schedular discussion in conjunction with the claim for an increased rating for the Veteran's service-connected ulcerative colitis.  While the evaluation assigned for the Veteran's ankylosing spondylitis was not on appeal, the Court found that consideration of the symptoms from that disability was warranted as the disability was service-connected secondary to the Veteran's ulcerative colitis.  The Board remanded this issue to the RO for readjudication in compliance with the Court's Order.  However, the Board found that the supplemental statement of the case dated in June 2011, failed to consider the Veteran's ankylosing spondylitis symptoms in conjunction with the extra-schedular discussion.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board again remanded the appeal in September 2011.

In the September 2011 remand, in addition to directing the RO to consider the Veteran's service-connected ankylosis spondylitis in evaluating extra-schedular entitlement, the Board ordered that any outstanding medical records be obtained and that another VA examination be scheduled.  Additional VA treatment records through December 2011 have been added to the file, and a VA examination was performed in December 2011.  However, a review of the examination report indicates that the examiner failed to respond fully to the Board's request for an opinion as to the severity of the service-connected ulcerative colitis.  The Board ordered that 

[t]he examiner must specifically state whether the severity of the Veteran's disability is best characterized as (1) moderate, with infrequent exacerbations; (2) moderately severe, with frequent exacerbations; (3) severe, with numerous attacks a year and malnutrition, with health only fair during remissions; or (4) pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  All opinions provided must include an explanation of the basis for the opinion.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

While the examiner thoroughly completed a worksheet identifying the Veteran's various symptoms of ulcerative colitis, the examiner did not opine as to the severity of the ulcerative colitis as requested.  Therefore, the VA examiner's opinion did not substantially comply with the Board's September 2011 remand orders and another VA opinion is necessary in this case.  Id.  

Further, a review of the June 2012 supplemental statement of the case again shows that the Veteran's service-connected ankylosis spondylitis symptoms were not considered in regard to the extra-schedular rating for the service-connected ulcerative colitis.  Thus, the supplemental statement of the case also did not meet the requirements of the Board's orders in September 2011, and another supplemental statement of the case must be issued.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence subsequent to December 2011 in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain all pertinent VA records subsequent to December 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. A addendum from the December 2011 VA examiner must be requested.  Following a review of the evidence of record, the examiner must specifically state whether the severity of the Veteran's ulcerative colitis is best characterized as (1) moderate, with infrequent exacerbations; (2) moderately severe, with frequent exacerbations; (3) severe, with numerous attacks a year and malnutrition, with health only fair during remissions; or (4) pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  The report prepared must be typed.

3. If the 2011 VA examiner finds that it is necessary to conduct another examination, or the 2011 VA examiner is unavailable or unable to provide the requested opinion, another VA examination must be scheduled to evaluate the current severity of all symptoms associated with his service-connected ulcerative colitis, to specifically include ankylosing spondylitis.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Following a review of the evidence of record, the clinical findings, and with consideration of the Veteran's statements, the examiner must describe, in detail, all current symptoms or disorders that the Veteran experiences as a resulted of his service-connected ulcerative colitis, to specifically include ankylosing spondylitis.  With regard to the Veteran's ulcerative colitis, the examiner must specifically state whether the severity of the Veteran's disability is best characterized as (1) moderate, with infrequent exacerbations; (2) moderately severe, with frequent exacerbations; (3) severe, with numerous attacks a year and malnutrition, with health only fair during remissions; or (4) pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  All opinions provided must include an explanation of the basis for the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4. If another VA examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  The RO must consider the Veteran's ankylosing spondylitis symptoms in conjunction with the extra-schedular discussion on the issue of entitlement to an increased evaluation for service-connected ulcerative colitis, as provided by 38 C.F.R. §§ 3.321(b)(1).  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

